Case: 14-13715       Date Filed: 06/30/2015      Page: 1 of 36


                                                                                [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 14-13715
                              ________________________

                     D.C. Docket No. 8:14-cv-00635-VMC-TBM



NEDZAD MILJKOVIC,

                                                             Plaintiff - Appellant,

versus

SHAFRITZ AND DINKIN, P.A.,
MITCHELL A. DINKIN.

                                                          Defendants - Appellees.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                      (June 30, 2015)

Before WILSON and ANDERSON, Circuit Judges, and VOORHEES, ∗ District
Judge.


         ∗
        Honorable Richard L. Voorhees, United States District Judge for the Western District of
North Carolina, sitting by designation.
              Case: 14-13715    Date Filed: 06/30/2015    Page: 2 of 36


WILSON, Circuit Judge:

      Plaintiff-appellant Nedzad Miljkovic (Appellant) appeals from the district

court’s dismissal with prejudice of his complaint against defendants-appellees

Shafritz and Dinkin, P.A. and Mitchell A. Dinkin (collectively, Appellees), debt-

collection attorneys for non-party Publix Employees Federal Credit Union

(Publix), for failure to state a claim under the Fair Debt Collection Practices Act

(FDCPA), see 15 U.S.C. §§ 1692–1692p. On appeal, we are tasked with

determining the extent to which the conduct-regulating provisions of the FDCPA

apply to actions taken by debt-collector attorneys in collecting on a debt.

      This matter has its roots in state court. After Appellant failed to repay an

automobile loan, resulting in a final debt judgment in favor of Publix, Appellees

sought and obtained a continuing writ of garnishment against Appellant’s wages to

recover the unpaid balance. In response, Appellant filed a claim of exemption

from the garnishment; Appellees, in turn, filed a sworn reply disputing Appellant’s

right to an exemption. Shortly thereafter, but prior to a hearing on Appellant’s

exemption claim, the writ was dissolved on Appellees’ motion.

      Appellant then commenced this action in federal court, alleging that

Appellees’ sworn reply was an abusive, misleading, and unfair means of collecting

on Appellant’s debt and, as such, violated multiple provisions of the FDCPA. See

id. §§ 1692d–1692f. Appellees moved to dismiss for failure to state a claim,


                                          2
                Case: 14-13715       Date Filed: 06/30/2015       Page: 3 of 36


asserting the FDCPA was not intended to regulate representations made by debt-

collecting attorneys in procedural court filings. Appellees further argued that,

because the sworn reply was directed to the state court and to Appellant’s attorney,

as opposed to Appellant, it was not an actionable communication under the

FDCPA. The district court agreed and dismissed Appellant’s complaint on the

grounds that the FDCPA did not apply to Appellees’ conduct before the state court

and, even if it did, Appellant had failed to state a claim under the Act.

       This appeal followed, presenting us with an issue of first impression in the

Eleventh Circuit: whether representations made by an attorney in court filings

during the course of debt-collection litigation are actionable under the FDCPA.

Contrary to the district court’s analysis, we find that the plain language of the

FDCPA, other persuasive decisions interpreting that language, and the purpose

underlying the Act mandate a finding that the FDCPA applies to attorneys, like

Appellees, who regularly engage in debt collection activity, even when that activity

includes litigation and even when the attorneys’ conduct is directed at someone

other than the consumer. 1 Absent a statutory exception, then, documents filed in

court in the course of judicial proceedings to collect on a debt, like Appellees’


       1
          The FDCPA defines a “consumer” as “any natural person obligated or allegedly
obligated to pay any debt.” See 15 U.S.C. § 1692a(3). As such, courts often use “consumer” and
“debtor” interchangeably. Except, however, in the context of 15 U.S.C. § 1692c, which provides
a broader, section-specific definition of “consumer.” See id. § 1692c(d) (“For the purpose of this
section, the term ‘consumer’ includes the consumer’s spouse, parent (if the consumer is a minor),
guardian, executor, or administrator.”). Section 1692c is not at issue in this appeal.
                                                3
                Case: 14-13715       Date Filed: 06/30/2015       Page: 4 of 36


sworn reply, are subject to the FDCPA. However, because we agree with the

district court’s finding that Appellant failed to state a claim under the FDCPA, we

affirm the dismissal of his complaint.

                                               I.

       In December 2013, Appellees, on behalf of Publix, filed a motion in Florida

state court seeking a continuing writ of garnishment against Appellant’s wages in

order to collect on a previously-obtained final debt judgment. The writ was

approved on or about January 2, 2014. After the writ was served on Appellant’s

then-employer, twenty-five percent of Appellant’s wages were withheld according

to the terms of the writ.

       Appellant filed a claim of exemption from garnishment, asserting that,

because his wages were the primary source of income for his household, he

qualified as a “head of family” under Florida law and his wages were thus exempt

from garnishment. 2 In a sworn affidavit, Appellant explained that his household

included his wife and him; that his wife was disabled, unable to work, and received

Social Security benefits; and that his wages, which typically did not exceed $750




       2
         See Fla. Stat. § 222.11(1)(c) (defining the “head of family” as “any natural person who
is providing more than one-half of the support for a child or other dependent”).
                                                4
                Case: 14-13715       Date Filed: 06/30/2015       Page: 5 of 36


per week, provided more than one-half of his wife’s support.3 The affidavit did not

state the amount of Appellant’s wife’s Social Security benefits.

       Appellees filed a sworn reply in opposition to Appellant’s claim of

exemption, which stated, in pertinent part:

       3.     On behalf of [Publix], the undersigned disputes that [Appellant]
       is a head of household/family within the meaning of Florida Statutes.

       4.     The facts supporting [Appellant’s] Claim of Exemption are in
       dispute and, therefore, this garnishment action should be set for trial
       to determine these factual issues and [Publix’s] right to garnishment
       of the wages/salary at issue.
Appellees then issued discovery to Appellant. In an initial, partial response to

Appellees’ discovery requests, Appellant provided three months of bank

statements to demonstrate his household’s income and monthly budget.

       The parties discussed possible dates for the impending evidentiary hearing

on Appellant’s claim of exemption. In the course of such conversations, Appellees

offered to settle Appellant’s debt for less than the amount due and owing in lieu of

moving forward with the hearing, but Appellant refused. An evidentiary hearing

was scheduled for March 31, 2014. Appellees reiterated their settlement offer to

no avail, and discovery continued.




       3
         See id. § 222.11(2)(a) (exempting from garnishment “[a]ll of the disposable earnings of
a head of family whose disposable earnings are less than or equal to $750 a week”); see also id. §
77.041.
                                                5
              Case: 14-13715     Date Filed: 06/30/2015   Page: 6 of 36


      Appellant noticed the deposition of Appellee Mitchell A. Dinkin for March

10, 2014, for the stated purpose of questioning Mr. Dinkin regarding the factual

basis for the sworn reply, which Mr. Dinkin had signed on behalf of Appellees.

Appellant also returned his outstanding discovery responses to Appellees. Soon

after receiving all of Appellant’s discovery responses and accompanying

documents, Appellees filed a motion to dissolve the writ of garnishment, and the

writ was dissolved by court order on March 6, 2014.

      Appellant then initiated the instant action against Appellees for violations of

the FDCPA. The complaint alleged that, in filing the sworn reply, Appellees

employed conduct the natural consequence of which was to harass, oppress, and

abuse Appellant; used false, misleading, and deceptive means in connection with

the collection of Appellant’s debt; and engaged in unfair and unconscionable

means to collect Appellant’s debt. See 15 U.S.C. §§ 1692d–1692f. Appellant

claimed that his sworn affidavit provided Appellees with “actual knowledge” of

the fact that his wages were exempt from garnishment, and thus, Appellees had “no

factual basis” for opposing Appellant’s claim of exemption. The sworn reply,

Appellant alleged, was a calculated effort to force a settlement of his debt.

      Appellees moved to dismiss Appellant’s complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6). Appellees argued that Florida’s garnishment statute

requires debt-collecting plaintiffs to file a sworn written statement in opposition to


                                          6
              Case: 14-13715     Date Filed: 06/30/2015   Page: 7 of 36


an individual’s claim of exemption before an evidentiary hearing will be set. See

Fla. Stat. § 77.041(3). The sworn reply, Appellees averred, was a mere procedural

filing directed first to the state court and then to Appellant’s counsel. Appellees

asserted that the sworn reply was not the type of conduct from which Congress

sought to protect consumers in enacting the FDCPA.

      The district court agreed with Appellees. Skeptical of the idea that Congress

intended to create FDCPA liability for “formulaic procedural filings,” the district

court concluded that, to the extent the sworn reply was a procedural filing rather

than “a formal pleading making factual allegations,” the FDCPA was inapplicable.

The district court further determined that communications directed to someone

other than the consumer are not actionable under the FDCPA. Thus, because the

sworn reply was filed with and directed to the state court rather than to Appellant

himself, the FDCPA did not apply to Appellees’ conduct. Finally, the district court

found that, even if the FDCPA applied, Appellant nonetheless failed to state a

claim under the Act. Appellant’s complaint was dismissed with prejudice, and this

appeal followed.

                                         II.

      We review de novo a district court’s interpretation of a statute. See

Bankston v. Then, 615 F.3d 1364, 1367 (11th Cir. 2010) (per curiam). We also

review de novo the grant of a motion to dismiss under Rule 12(b)(6), “accepting


                                          7
                Case: 14-13715       Date Filed: 06/30/2015        Page: 8 of 36


the allegations in the complaint as true and construing them in the light most

favorable to the plaintiff.” Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003) (per

curiam). However, “conclusory allegations . . . are not entitled to an assumption of

truth—legal conclusions must be supported by factual allegations.” Randall v.

Scott, 610 F.3d 701, 709–10 (11th Cir. 2010). To survive a motion to dismiss, a

complaint must “state a claim to relief that is plausible on its face,” meaning it

must contain “factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” 4 Ashcroft v. Iqbal, 556
U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (internal quotation marks omitted).

                                               III.

       Our review is in two parts. We must first determine whether the FDCPA

applies where, as here, the representations alleged to have violated the Act were

made in court filings in the course of debt-collection proceedings. If the FDCPA

does not apply to such representations, then the district court’s dismissal could be

affirmed without further discussion. However, because we find that a debt-

collector attorney’s representations in court filings and his conduct toward a

consumer’s attorney are all covered by the FDCPA in the absence of any express

exemption therefor, we must also decide whether the district court erred in

       4
         Appellant attached multiple exhibits to his complaint, including a copy of his affidavit
and of the sworn reply, and we treat those documents as part of the complaint for Rule 12(b)(6)
purposes. See, e.g., Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000) (per
curiam); see also Fed. R. Civ. P. 10(c).
                                                8
             Case: 14-13715     Date Filed: 06/30/2015   Page: 9 of 36


dismissing Appellant’s complaint under Rule 12(b)(6). Finding that Appellant has

failed to state a claim under the FDCPA, we affirm on those grounds.

                                         A.

      The threshold issue is the extent to which the FDCPA applies to the

activities of debt-collector attorneys. The district court concluded and Appellees

argue on appeal that the FDCPA does not apply to representations made in

“formulaic procedural filings” or to communications directed only to the

consumer’s attorney, rather than to the consumer himself. We disagree. The

statutory text is entirely clear: the FDCPA applies to lawyers and law firms who

regularly engage in debt-collection activity, even when that activity involves

litigation, and categorically prohibits abusive conduct in the name of debt

collection, even when the audience for such conduct is someone other than the

consumer. The plain language of the FDCPA is conclusive here, and so we must

do no more than enforce the Act according to its terms. See United States v. Ron

Pair Enters., Inc., 489 U.S. 235, 241, 109 S. Ct. 1026, 1030 (1989). We therefore

decline to read into the Act those exceptions urged by Appellees and find that

Appellees’ conduct before the state court is actionable under the FDCPA.

                                         1.

      The FDCPA regulates what debt collectors can do in collecting debts. See

15 U.S.C. §§ 1692–1692p. A “debt collector” includes “any person who . . .


                                         9
             Case: 14-13715      Date Filed: 06/30/2015    Page: 10 of 36


regularly collects or attempts to collect, directly or indirectly, debts owed or due or

asserted to be owed or due another.” Id. § 1692a(6). As a lawyer and a law firm

who regularly practice in the field of consumer debt collection, Appellees do not

dispute that they qualify as “debt collectors” within the meaning of the Act.

However, they do challenge the extent to which the FDCPA applies to the conduct

of debt collectors engaged in litigation; specifically, Appellees aver that court

filings that are “purely procedural” do not fall within the ambit of the Act.

Appellees’ argument is foreclosed by both Supreme Court precedent and the plain

text of the FDCPA.

      In Heintz v. Jenkins, the Supreme Court expressly held that the FDCPA

“applies to the litigating activities of [debt-collector] lawyers.” 514 U.S. 291, 294,

115 S. Ct. 1489, 1490 (1995). In Heintz, a bank’s law firm brought a collections

action against a consumer, Darlene Jenkins, to recover on an automobile loan. Id.

at 293, 115 S. Ct. at 1490. A lawyer for the bank, George Heintz, sent Jenkins’s

lawyer a letter in an attempt to settle the suit. Id. Jenkins claimed the letter

included a false statement of the amount she owed to the bank. Id. She sued

Heintz and his law firm under the FDCPA. Id. The district court dismissed

Jenkins’s action for failure to state a claim on the grounds that the FDCPA did not

apply to “lawyers engaging in litigation.” Id. at 294, 115 S. Ct. at 1490. The




                                           10
             Case: 14-13715     Date Filed: 06/30/2015    Page: 11 of 36


Seventh Circuit reversed, and the Supreme Court affirmed, holding that “[t]he Act

does apply to lawyers engaged in litigation.” Id.

      The Supreme Court’s holding aligned with the FDCPA’s definition of “debt

collector.” See id. at 294, 115 S. Ct. at 1490–91 (citing 15 U.S.C. § 1692a(6)). “In

ordinary English,” the Court reasoned, “a lawyer who regularly tries to obtain

payment of consumer debts through legal proceedings is a lawyer who regularly

‘attempts’ to ‘collect’ those consumer debts.” See id. at 294, 115 S. Ct. at 1491

(citing Black’s Law Dictionary 263 (6th ed. 1990) (“To collect a debt or claim is to

obtain payment or liquidation of it, either by personal solicitation or legal

proceedings.”)). A prior version of the FDCPA “contained an express exemption

for lawyers,” which stated that “the term ‘debt collector’ did not include ‘any

attorney-at-law collecting a debt as an attorney on behalf of and in the name of a

client.’” Id. (quoting Pub. L. No. 95-109, § 803(6)(F), 91 Stat. 874, 875 (1977)).

However, Congress later “repealed this exemption in its entirety, without creating a

narrower, litigation-related, exemption to fill the void”—a choice the Court found

significant. Id. at 294–95, 115 S. Ct. at 1491 (citation omitted). Taking stock of

Congress’s action, the Court theorized that Congress must have “intended that

lawyers be subject to the Act whenever they meet the general ‘debt collector’

definition.” Id. at 295, 115 S. Ct. at 1491.




                                          11
             Case: 14-13715     Date Filed: 06/30/2015    Page: 12 of 36


      Heintz asked the Court to imply an “exemption for those debt-collecting

activities of lawyers that consist of litigating,” but the Court would not oblige. Id.

For one thing, the Court did not view its holding as limiting an attorney’s ability to

advance the interests of his client. See id. at 296–98, 115 S. Ct. at 1491–92; see

also Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 600,

130 S. Ct. 1605, 1622 (2010) (“An attorney’s ethical duty to advance the interests

of his client is limited by an equally solemn duty to comply with the law and

standards of professional conduct.” (internal quotation marks omitted)). It pointed

to a number of exceptions in the text of the FDCPA “authoriz[ing] the actual

invocation of the remedy that the collector ‘intends to invoke’” in accord with the

Act’s “apparent objective of preserving creditors’ judicial remedies.” Heintz, 514
U.S. at 296, 115 S. Ct. at 1492. For another thing, the Court found “nothing either

in the Act or elsewhere indicating that Congress intended . . . to create [such an]

exception from the Act’s coverage—an exception that . . . falls outside the range of

reasonable interpretations of the Act’s express language.” Id. at 298, 115 S. Ct. at

1492–93. Under Heintz, then, the FDCPA unquestionably applies to the litigating

activities of lawyers who regularly engage in debt collection—and to Appellees’

conduct before the state court. See id. at 299, 115 S. Ct. at 1493.

      A post-Heintz amendment to the FDCPA further confirms that the Act

applies here. See Sayyed v. Wolpoff & Abramson, 485 F.3d 226, 231 (4th Cir.


                                          12
               Case: 14-13715        Date Filed: 06/30/2015       Page: 13 of 36


2007). After Heintz was handed down, Congress amended 15 U.S.C. § 1692e(11)

of the Act, which prohibits initial written communications to the consumer that fail

to disclose that they are from a debt collector, to exclude formal pleadings “made

in connection with a legal action” from the requirements of that subsection. §

1692e(11); see Sayyed, 485 F.3d at 231. In so doing, Congress expressly exempted

formal pleadings—and formal pleadings alone—from a “sole, particularized

requirement of the FDCPA.” Sayyed, 485 F.3d at 231. After Congress’s

amendment, debt-collector attorneys who file a complaint or respond to a

complaint need not state that such pleadings are filed by a debt collector. 5 See §

1692e(11). Congress did not otherwise constrain the Act’s general applicability to

lawyers using litigation to collect debts.

       We presume that, in amending a statute, Congress has knowledge of prior

judicial interpretation of the statute. See Lorillard v. Pons, 434 U.S. 575, 580–81,

98 S. Ct. 866, 870 (1978). That Congress exempted formal pleadings from a single

requirement of the FDCPA after the Supreme Court issued its decision in Heintz

suggests that Congress was aware of the Court having interpreted the Act to apply

to the litigating activities of debt-collector attorneys “and accepted it,” except to

the extent that it exempted formal pleadings from § 1692e(11)’s requirements. See

       5
         See Black’s Law Dictionary 1339 (10th ed. 2014) (defining a “pleading” as “[a] formal
document in which a party to a legal proceeding (esp. a civil lawsuit) sets forth or responds to
allegations, claims, denials, or defenses,” such as “the plaintiff’s complaint and the defendant’s
answer”).
                                                13
                Case: 14-13715        Date Filed: 06/30/2015        Page: 14 of 36


Sayyed, 485 F.3d at 231 (emphasis added). If Congress had intended to exempt all

litigating activities or any one litigating activity from the Act’s other provisions, “it

presumably would have done so expressly,” as it did in § 1692e(11). Russello v.

United States, 464 U.S. 16, 23, 104 S. Ct. 296, 300 (1983). Instead, Congress has

effectively instructed that all litigating activities of debt-collecting attorneys are

subject to the FDCPA, except to the limited extent formal pleadings are exempt

under § 1692e(11).6 See Sayyed, 485 F.3d at 231.

       Here, an implied exemption from the FDCPA’s coverage for Appellees’

sworn reply would “fall[] outside the range of reasonable interpretations of the

Act’s express language.” See Heintz, 514 U.S. at 298, 115 S. Ct. at 1492–93; see

also Merritt v. Dillard Paper Co., 120 F.3d 1181, 1187 (11th Cir. 1997) (“Courts

have no authority to alter statutory language.”). Both the clear language chosen by

Congress and the Supreme Court’s explicit pronouncement in Heintz compel the

conclusion that the FDCPA applies to all litigating activities of debt-collecting

attorneys, subject only to § 1692e(11)’s express exemption. See Andrus v. Glover

Constr. Co., 446 U.S. 608, 616–17, 100 S. Ct. 1905, 1910 (1980) (“Where

Congress explicitly enumerates certain exceptions to a general prohibition,

       6
          We need not determine whether the sworn reply filed by Appellees is, in fact, a
“procedural filing” or whether a “procedural filing” would or could never qualify as a “formal
pleading” under § 1692e(11) because the instant appeal does not implicate the particular
requirements of that subsection. For our purposes, § 1692e(11) simply demonstrates that
Congress can craft explicit exemptions from the FDCPA’s proscriptions for the litigating
activities of debt-collecting attorneys where it sees fit to do so. See, e.g., United States v. Mount
Sinai Med. Ctr. of Fla., Inc., 486 F.3d 1248, 1252 (11th Cir. 2007).
                                                 14
               Case: 14-13715        Date Filed: 06/30/2015        Page: 15 of 36


additional exceptions are not to be implied, in the absence of evidence of a

contrary legislative intent.”); CBS Inc. v. PrimeTime 24 Joint Venture, 245 F.3d
1217, 1228 (11th Cir. 2001) (“Those who ask courts to give effect to perceived

legislative intent by interpreting statutory language contrary to its plain and

unambiguous meaning are in effect asking courts to alter that language . . . .”). The

Act thus encompasses actions undertaken by Appellees, both in and out of state

court, in collecting on Appellant’s debt.

                                                 2.

       Appellees try to extricate the sworn reply from the FDCPA’s proscriptions

by arguing that the sworn reply was directed to Appellant’s attorney, not to

Appellant, and communications directed to a consumer’s attorney, rather than to

the consumer, are not actionable under the Act. 7 They reason that the FDCPA

should not apply to a debt collector’s conduct when an attorney is interposed

between the consumer and the debt collector because, in those instances, the

       7
          Appellees also argue, for the first time on appeal, that the sworn reply does not qualify
as a “communication” under the FDCPA. See 15 U.S.C. § 1692a(2) (defining the term
“communication”). We need not exercise our discretion to consider this issue because it is
unconnected to our ultimate determination. See Akanthos Capital Mgmt., LLC v. CompuCredit
Holdings Corp., 677 F.3d 1286, 1292 (11th Cir. 2012) (providing this court has discretion to
consider issues not presented below). First, Appellant did not allege below and does not allege
on appeal that the sworn reply constitutes a “communication” under the FDCPA; Appellant’s
claims are based on Appellees’ “conduct.” Second, communications in connection with debt
collection are governed by § 1692c, a provision that is not at issue here. Third, the provisions
that are at issue, §§1692d–1692f, regulate more than a debt collector’s communications; they
prohibit specified conduct, representations, and means of collection. While these sections
necessarily encompass communications, a violation thereof may be premised on conduct not
falling within the statutory definition of “communication.” See §§ 1692a(2), 1692d–1692f.
Appellees’ red herring is a rough fish.
                                                 15
             Case: 14-13715     Date Filed: 06/30/2015   Page: 16 of 36


attorney, rather than the FDCPA, will protect the consumer from the debt

collector’s conduct. It should be clear from the statutory text and from Heintz that

Appellees’ argument is ill-fated. Still, given the varied holdings of our Sister

Circuits on this issue, we think it necessary to address Appellees’ argument. In so

doing, we find it impossible to conclude, under the plain language of the FDCPA,

that a debt collector’s communications to an attorney representing a consumer are

not covered by the Act.

      Our inquiry begins with the specific provisions invoked by Appellant. The

first is § 1692d, which expressly provides that “debt collector[s] may not engage in

any conduct the natural consequence of which is to harass, oppress, or abuse any

person in connection with the collection of a debt.” 15 U.S.C. § 1692d (emphasis

added). Given the phrase “any person,” § 1692d’s universal application could not

be clearer. See Evory v. RJM Acquisitions Funding L.L.C., 505 F.3d 769, 773 (7th

Cir. 2007) (emphasizing § 1692d’s reference to “any person”). On its face, §

1692d is not a protection for consumers alone; it ostensibly protects any person

from being harassed, oppressed, or abused by a debt collector in connection with

the collection of a debt. In the absence of any language to the contrary, a

consumer’s attorney is undoubtedly “any person.” Cf. 15 U.S.C. § 1692c, (d)

(restricting application of section to consumers and “the consumer’s spouse, parent

(if the consumer is a minor), guardian, executor, or administrator”).


                                          16
             Case: 14-13715     Date Filed: 06/30/2015   Page: 17 of 36


      The same holds true for § 1692e. Section 1692e broadly prohibits “any

false, deceptive, or misleading representation or means in connection with the

collection of any debt.” Id. § 1692e (emphasis added). A particular class of

persons to whom such representations or means cannot be directed is not specified;

rather, in listing examples of conduct that would violate § 1692e, Congress

explicitly provided examples of conduct directed to consumers and other persons

alike. A debt collector may violate § 1692e by threatening “to take any action that

cannot legally be taken,” using “any false representation or deceptive means . . . to

obtain information concerning a consumer,” or by failing to disclose in an initial

written communication “with the consumer” that the communication is from a debt

collector. See id. § 1692e(5), (10), (11). As such, § 1692e is naturally read to bar

“any” prohibited representation, regardless of to whom it is directed, so long as it

is made “in connection with the collection of any debt.” See id. § 1692e.

      Like § 1692e, the third section at issue, § 1692f, does not expressly state that

it protects “any person.” Section 1692f generally prohibits a debt collector from

using “unfair or unconscionable means to collect or attempt to collect any debt.”

Id. § 1692f. Still, the provision’s broad language coupled with its illustrative

examples of violative conduct support the conclusion that § 1692f applies whether

the unfair and unconscionable means are employed against consumers or non-

consumers. Section 1692f(5), for example, bars debt collectors from “[c]ausing


                                          17
             Case: 14-13715     Date Filed: 06/30/2015    Page: 18 of 36


charges to be made to any person for communications by concealment of the true

purpose of the communication.” Id. § 1692f(5) (emphasis added). In this scenario,

it is the person who accepts the charges as a result of the debt collector’s

concealment who is also afforded protection under § 1692f, and nothing in the

language of the statute suggests that that person need be the consumer. Cf. id. §

1692c.

      In sum, not one of the three sections at issue here “designate[s] any class of

persons, such as lawyers, who can be abused, misled, etc., by debt collectors with

impunity.” See Evory, 505 F.3d at 773. The FDCPA’s statutory text does not

provide nor does it imply immunity for debt collection practices otherwise

forbidden by the Act simply because those debt collection practices are directed at

a consumer’s attorney or any other non-consumer. Appellees’ contention that

attorneys representing consumers are excluded from the class of persons to whom

a debt collector may not direct conduct prohibited under §§ 1692d–1692f finds no

support in the plain language of the Act.

      To the contrary, § 1692c specifically provides that, where a debt collector

knows that a consumer is represented by an attorney, he or she shall direct all

communications to the consumer’s attorney, absent permission to communicate

directly with the consumer. See 15 U.S.C. § 1692c(a)(2). Section 1692c, as a

whole, regulates debt collectors’ communications with consumers. See id. §


                                            18
             Case: 14-13715     Date Filed: 06/30/2015    Page: 19 of 36


1692c; see also id. § 1692b(2). In contrast to other provisions, § 1692c explicitly

refers to the “consumer” and clearly and necessarily distinguishes “consumers”

from “attorneys” and other third parties. It is thus understood to protect only

consumers and those individuals enumerated in §1692c(d). See Wright v. Fin.

Serv. of Norwalk, Inc., 22 F.3d 647, 649 & n.1 (6th Cir. 1994) (en banc) (noting

that § 1692c is the only provision limited to “consumers,” while “a debt collection

practice need not offend the alleged debtor before there is a violation of [§

1692e]”). Section 1692c’s singular focus does not, however, evidence a

congressional intent to afford attorneys and their consumer-clients disparate

protection under other sections of the Act. See, e.g., Russello, 464 U.S. at 23, 104

S. Ct. at 300 (“Where Congress includes particular language in one section of a

statute but omits it in another section of the same Act, it is generally presumed that

Congress acts intentionally and purposely in the disparate inclusion or exclusion.”

(internal quotation marks omitted)).

      Indeed, the FDCPA’s liability provision is in no way limited to conduct and

communications directed only to consumers. Pursuant to § 1692k(a), “any debt

collector who fails to comply with any provision of this subchapter with respect to

any person is liable to such person.” 15 U.S.C. § 1692k(a) (emphasis added). The

phrase “with respect to any person” is expansive and is properly understood to

encompass all persons. See CBS Inc., 245 F.3d at 1223 (“[I]n the absence of any


                                          19
              Case: 14-13715     Date Filed: 06/30/2015     Page: 20 of 36


language limiting the breadth of [the] word [‘any’], it must be read as referring to

all of the subject that it is describing.” (internal quotation marks omitted)). It

follows that if “any person” is entitled to redress under the FDCPA, then all

persons must be entitled to protection under it—be it the consumer under § 1692c,

see Wright, 22 F.3d at 649 n.1, or any person who is mistreated in the connection

with the collection of any debt under §§ 1692d–1692f. See United States v. DBB,

Inc., 180 F.3d 1277, 1281 (11th Cir. 1999) (“[W]e read the statute to give full

effect to each of its provisions. . . . [and] look to the entire statutory context.”). By

painting § 1692k with broad strokes, Congress ensured that debt collectors could

be held liable to consumers and non-consumers alike for violations of the Act’s

conduct-regulating provisions. We refuse to read §1692k to be narrower than the

plain meaning of the phrase “any person” implies. See, e.g., United States v. Silva,

443 F.3d 795, 798 (11th Cir. 2006) (per curiam) (outlining rules of statutory

construction).

      Finally, if the statutory text left any room for doubt on the consumer-

attorney-communication issue, appellate precedent resolves it. Our lodestar,

Heintz, involved a communication from a debt-collector attorney to a consumer’s

attorney. Jenkins’s FDCPA claims in Heintz were based on a letter from Heintz,

the debt collector, to Jenkins’s attorney. See 514 U.S. at 293, 115 S. Ct. at 1490.

On these facts, the Supreme Court held that the Act applies to lawyers “who


                                           20
               Case: 14-13715       Date Filed: 06/30/2015      Page: 21 of 36


‘regularly’ engage in consumer-debt-collection activity, even when that activity

consists of litigation.” Id. at 299, 115 S. Ct. at 1493. In so doing, the Court

assumed, without deciding, that a false representation sent to a debtor’s attorney by

a debt collector violates the Act. See id. at 298–99, 115 S. Ct. at 1492–93. In

accord with Heintz, a number of courts of appeals have since read §§ 1692d–1692f,

or a combination thereof, as applying to a debt collector’s communications with

persons other than the consumer, see, e.g., Hemmingsen v. Messerli & Kramer,

P.A., 674 F.3d 814, 818–19 (8th Cir. 2012); Todd v. Collecto, Inc., 731 F.3d 734,

737–39 (7th Cir. 2013); Evory, 505 F.3d at 773; see also Sayyed, 485 F.3d at 232–

34, and we join with those courts today.

       The language of the FDCPA is plain and clear. Debt collectors are

categorically prohibited from making false or misleading representations and from

engaging in abusive and unfair practices in connection with the collection of any

debt. See 15 U.S.C. §§ 1692d–1692f. A proper reading of the statutory text

dictates that a debt collector’s communications with a consumer’s attorney,

including those communications required by § 1692c, are subject to §§ 1692d–

1692f of the Act to the same extent as a debt collector’s communications with the

consumer himself.8 See, e.g., id. § 1692k(a). It would create an odd situation,


       8
         Appellees also suggest that the sworn reply is not actionable under the FDCPA because
it was “directed to the state court.” This contention fails for the same reasons Appellees’
argument regarding attorney-to-attorney communications fails: (1) the Act’s prohibitions are not
                                               21
               Case: 14-13715        Date Filed: 06/30/2015        Page: 22 of 36


indeed, if the fact that a consumer was represented by an attorney somehow

excused the debt collector from otherwise observing the FDCPA’s requirements.

Therefore, in the absence of statutory language to the contrary, we decline

Appellees’ invitation to exempt conduct or communications directed to a

consumer’s attorney from the Act’s coverage.

                                                 3.

       Upon a brief examination of the Act’s declared purpose, we are fortified in

our conclusions. The FDCPA was passed in response to “abundant evidence of . . .

abusive, deceptive, and unfair debt collection practices by many debt collectors”;

then-existing laws and procedures for redressing injuries caused by such practices

had proven inadequate to protect consumers. See 15 U.S.C. § 1692(a)–(b). Its

purpose is “to eliminate abusive debt collection practices by debt collectors, to

insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State


limited to representations made directly to or conduct directed solely at consumers, see §§
1692d–1692f, and (2) documents submitted to a court in the course of judicial proceedings to
collect on a debt fall within the ambit of “litigating activities,” see Heintz, 514 U.S. at 294, 115
S. Ct. at 1490. Also, because debts are often collected through the judicial process, see id. at
294, 115 S. Ct. at 1491 (citing Black’s Law Dictionary 263 (6th ed. 1990) (“To collect a debt or
claim is to obtain payment or liquidation of it, either by personal solicitation or legal
proceedings.”)); O’Rourke v. Palisades Acquisition XVI, LLC, 635 F.3d 938, 949 (7th Cir. 2011)
(Tinder, J., concurring in the result) (citing § 1692a(2)) (noting that courts are a medium through
which debt collection information is conveyed to consumers), we think it would “compel absurd
results” indeed if abusive, misleading, or unconscionable documents submitted to a court (and
served on the consumer or his counsel) in an attempt to collect on any debt were excluded from
the Act’s proscriptions, see Jerman, 559 U.S. at 600, 130 S. Ct. at 1622. Appellees cannot avoid
the FDCPA by arguing that the sworn reply was primarily directed to the state court.
                                                 22
              Case: 14-13715      Date Filed: 06/30/2015     Page: 23 of 36


action to protect consumers against debt collection abuses.” Id. § 1692(e).

Congress found that non-abusive means “[were] available for the effective

collection of debts.” Id. § 1692(c).

       “[T]he import of the words Congress has used is clear.” Harris v. Garner,

216 F.3d 970, 976 (11th Cir. 2000) (en banc). The Act’s natural point of aim is the

debt-collecting activities of debt collectors, and the inbuilt consequence of its

regulation of debt collectors is the protection of both consumers and other persons

who find themselves on the receiving end of prohibited debt-collecting activities.

See, e.g., §§ 1692(b), 1692(e), 1692a(2), 1692d–1692f, 1692k(a). Interpreting the

FDCPA to permit otherwise prohibited conduct merely because it is directed at a

consumer’s attorney or takes the form of a procedural filing would not only subvert

the plain text of the Act, it would also frustrate the Act’s stated objectives. See,

e.g., United States v. Am. Trucking Ass’ns, 310 U.S. 534, 542, 60 S. Ct. 1059, 1063

(1940) (“In the interpretation of statutes, the function of the courts is . . . . to

construe the language so as to give effect to the intent of Congress.”); Isbrandtsen

Co. v. Johnson, 343 U.S. 779, 783, 72 S. Ct. 1011, 1014–15 (1952) (“[A statute]

should be interpreted so as to effect its purpose.”).

       In the context of communications to a consumer’s attorney, for example,

Appellees’ reading of the FDCPA protects a consumer from otherwise prohibited

debt collection efforts “only so long as she does not retain an attorney.” Guerrero


                                            23
             Case: 14-13715      Date Filed: 06/30/2015    Page: 24 of 36


v. RJM Acquisitions LLC, 499 F.3d 926, 945 (9th Cir. 2007) (per curiam) (Fletcher,

J., concurring in part, dissenting in part). Once the consumer retains an attorney,

though, the debt collector is free to convey false or misleading information to the

consumer’s attorney without fear of consequences. See, e.g., § 1692e. In other

words, in seeking the advice of an attorney, the consumer opens himself up to the

very abuses the Act is meant to redress, see Guerrero, 499 F.3d at 945 (Fletcher, J.,

concurring in part, dissenting in part); see also § 1692(a) (listing effect of abusive

debt collection practices), because the consumer, rather than the debt collector, will

be forced to bear the costs resulting from the debt collector’s conduct, cf. §

1692k(a) (holding debt collectors civilly liable for illicit debt collection practices).

Such a result would destroy, not achieve, the spirit and force of the FDCPA. See

DBB, Inc., 180 F.3d at 1283.

                                           4.

      Guided by Supreme Court precedent and the plain language of the FDCPA,

we find that the Act applies to the litigating activities of lawyers and law firms

engaged in consumer debt collection, subject only to the limited exceptions

Congress has chosen to include in the statute. See Harris, 216 F.3d at 976 (“We

will not do to the statutory language what Congress did not do with it . . . .”). The

statutory text also leads us to conclude that the Act prohibits debt collectors from

engaging in proscribed conduct with respect to any person in connection with the


                                           24
             Case: 14-13715      Date Filed: 06/30/2015    Page: 25 of 36


collection of any debt, see 15 U.S.C. §§ 1692d–1692f, 1692k, except where

Congress has expressly limited applicability of the Act to a particular person or

group of persons, see, e.g., id. §§ 1692b, 1692c.

      To the extent our reading of the FDCPA “imposes some constraints on a

lawyer’s advocacy on behalf of [his] client, it is hardly unique in our law,” and we

do not think it absurd to require a debt-collecting attorney advancing the interests

of his client to fulfill his “equally solemn duty to comply with the law.” Jerman,
559 U.S. at 600, 130 S. Ct. at 1622. The FDCPA is nothing short of a

straightforward statutory directive to hold debt collectors accountable for abusive,

deceptive, and unfair debt collection practices. Had Congress intended to restrict

application of the FDCPA to conduct directed only to the consumer or to exempt

certain procedural filings from its provisos, it presumably would have done so

expressly, see, e.g., §§ 1692c(d), 1692e(11), but it did not draft the statute that

way. Therefore, because Appellees filed the sworn reply in connection with the

collection of Appellant’s debt, Appellees’ conduct is actionable under the FDCPA.

                                           B.

      Having determined that the FDCPA does apply to Appellees’ conduct here,

we must examine whether Appellant pled facts sufficient to allow this court “to

draw the reasonable inference that [Appellees are] liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949. In a single cause of action,


                                           25
             Case: 14-13715     Date Filed: 06/30/2015    Page: 26 of 36


Appellant alleges that Appellees violated each of § 1692d, § 1692e, and § 1692f by

filing the sworn reply, notwithstanding Appellant’s assertions that his wages were

exempt, and in not releasing the writ of garnishment sooner. However, on this

issue, we agree with the district court and find that Appellant’s complaint fails to

sufficiently allege that Appellees engaged in conduct prohibited by the FDCPA.

1.    § 1692d

      Section 1692d does not, as a matter of law, proscribe Appellees’ conduct in

this case. Under § 1692d, a debt collector “may not engage in any conduct the

natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” 15 U.S.C. § 1692d. Banned conduct

includes the “use of violence,” the “use of obscene or profane language,” and

repeated phone calls intended to annoy or harass “any person at the called

number.” See, e.g., id. § 1692d(1)–(6) (listing types of prohibited conduct). We

view claims under § 1692d “from the perspective of a consumer whose

circumstances make[] him relatively more susceptible to harassment, oppression,

or abuse.” See Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1179 (11th Cir. 1985).

Here, Appellant alleges that Appellees violated § 1692d by filing the sworn reply

despite Appellant’s affidavit stating his wages were exempt from garnishment.

      We considered the scope of § 1692d in Jeter. In that case, Credit Bureau,

Inc. (Credit Bureau) notified the consumer, Diane Jeter, that she was “indebted to”


                                          26
             Case: 14-13715     Date Filed: 06/30/2015    Page: 27 of 36


Credit Bureau’s client. Id. at 1171. The letter provided that, “unless satisfactory

arrangements [we]re made” within a five-day period, Credit Bureau would

recommend that its client bring an action against Jeter to collect the debt. Id. We

acknowledged that, while a threatened “lawsuit might cause a consumer

embarrassment, inconvenience, and further expense . . . . [s]uch consequences of a

debt collection (or any other) lawsuit are so commonplace that even a consumer

susceptible to harassment, oppression, or abuse would not have been harassed,

oppressed, or abused by the statement in and of itself.” Id. at 1179 (internal

quotation marks omitted). We noted that, while Credit Bureau’s written statements

may have fallen within § 1692e as “potentially deceptive or false . . . threats to

recommend legal action,” id. (citing § 1692e(5), (10)), “[d]eception or falsehood

alone . . . is wholly different from the conduct condemned in [§ 1692d],” id. As

such, we found that Credit Bureau’s conduct was outside the scope of § 1692d—

and we reach the same conclusion here.

      If the filing of a lawsuit does not have the natural consequence of harassing,

abusing, or oppressing a debtor, surely a simple oppositional statement does not

“represent[] the type of coercion and delving into the personal lives of debtors that

the FDCPA in general, and § 1692d in particular, was designed to address.” Id. at

1180 n.12; see Harvey v. Great Seneca Fin. Corp., 453 F.3d 324, 330 (6th Cir.

2006) (“[T]he filing of a debt-collection lawsuit without the immediate means of


                                          27
             Case: 14-13715    Date Filed: 06/30/2015    Page: 28 of 36


proving the debt does not have the natural consequence of harassing, abusing, or

oppressing a debtor.”). It is not enough that the sworn reply caused Appellant

unwanted “embarrassment, inconvenience, and further expense,” Jeter, 760 F.2d at

1179 (internal quotation marks omitted); indeed, as the Sixth Circuit has noted,

“[a]ny attempt to collect a defaulted debt will be unwanted by a debtor,” see

Harvey, 453 F.3d at 330. Rather, the debt collector’s conduct must manifest “a

tone of intimidation,” Jeter, 760 F.2d at 1179 (internal quotation marks omitted),

and no such tone emanates from Appellees’ sworn reply here.

      Even viewed from the perspective of the least sophisticated consumer, the

filing of the sworn reply does not have the natural consequence of harassing,

abusing, or oppressing Appellant. See Jeter, 760 F.2d at 1179; see also Chalik v.

Westport Recovery Corp., 677 F. Supp. 2d 1322, 1330 (S.D. Fla. 2009) (finding

sworn statement denying exemption filed without specific knowledge regarding

exemption was not the type of conduct covered by § 1692d); Watkins v. Peterson

Enters., 57 F. Supp. 2d 1102, 1108–09 (E.D. Wash. 1999) (holding that serving

writs of garnishment that overstated debt was not an abusive practice because the

types of behavior described in § 1692d “are a far cry from that at issue”). In

employing the court system in the way alleged by Appellant here—namely, filing

an oppositional statement—Appellees did not engage in “conduct the natural

consequence of which [was] to harass, oppress, or abuse” within the meaning of §


                                         28
               Case: 14-13715       Date Filed: 06/30/2015       Page: 29 of 36


1692d. See, e.g., § 1692d(1)–(6). Therefore, the district court did not err in

dismissing Appellant’s claim under § 1692d. 9

2.     § 1692e

       Appellant has also failed to allege facts sufficient to state a claim under §

1692e(10) or, more generally, § 1692e. Section 1692e generally prohibits

deceptive practices in debt collection. Examples of proscribed conduct include

implying that the consumer committed any crime, falsely representing the amount

of the debt, and threatening to take legal action that is not intended to be taken.

See 15 U.S.C. § 1692e(1)–(16). Appellant contends that the sworn reply qualifies

as a “false representation or deceptive means” of collecting a debt under subsection

(10) because Appellees were without a factual basis for opposing his claim of

exemption. In determining whether Appellees’ conduct was deceptive under §

1692e and/or § 1692e(10), we must consider whether the “least sophisticated

consumer” would be deceived by the sworn reply. 10 See Jeter, 760 F.2d at 1177.


       9
         See Jeter, 760 F.2d at 1179 (citing S. Rep. No. 95-832, at 4 (1977), reprinted in 1977
U.S.C.C.A.N. 1695, 1698) (“Ordinarily, whether conduct harasses, oppresses, or abuses will be a
question for the jury. Nevertheless, Congress has indicated its desire for the courts to structure
the confines of § 1692d.”).
       10
           While we have determined that the FDCPA applies to debt-collection activities
directed to a consumer’s attorney, the standard by which such claims should be evaluated is a
different question. Appellees reasonably suggest that the “least sophisticated consumer”
standard is inappropriate for evaluating the tendency of conduct or language to deceive or
mislead a consumer’s attorney. The Seventh Circuit, among others, has adopted a “competent
lawyer” standard to determine whether a communication or representation to a consumer’s
attorney would deceive or mislead that attorney under § 1692e. See Evory, 505 F.3d at 774–75;
see also Powers v. Credit Mgmt. Servs., Inc., 776 F.3d 567, 574 (8th Cir. 2015). We do not
                                               29
               Case: 14-13715        Date Filed: 06/30/2015       Page: 30 of 36


       The sworn reply is not misleading or deceptive in the traditional sense. It

does not misrepresent the nature or effect of the writ of garnishment. See Fuller v.

Becker & Poliakoff, P.A., 192 F. Supp. 2d 1361, 1369–70 (M.D. Fla. 2002). It

does not erroneously state the amount of the debt owed by Appellant. See Kojetin

v. C U Recovery, Inc., 212 F.3d 1318, 1318 (8th Cir. 2000) (per curiam). It does

not incorrectly identify the holder of the alleged debt. See Wallace v. Wash. Mut.

Bank, F.A., 683 F.3d 323, 327–28 (6th Cir. 2012). It does not contain “false or

deliberately ambiguous threats” of future litigation. See Jeter, 760 F.2d at 1177–

78 & n.11; see also Crossley v. Lieberman, 868 F.2d 566, 567, 571–72 (3d Cir.

1989). Instead, the sworn reply simply states Appellees’ legal position relative to

Appellant’s claim of exemption.

       Still, Appellant maintains that Appellees’ legal position was baseless

because Appellees received Appellant’s affidavit in support of his claim of

exemption prior to filing the sworn reply. Appellees, however, were under no

obligation to take Appellant’s affidavit as the truest representation of his financial

situation. Indeed, Appellant’s affidavit failed to provide the amount of his wife’s

Social Security benefits. Appellees needed to ascertain the amount of Appellant’s

wife’s Social Security benefits in order to determine whether Appellant provided


adopt or reject such a standard here because, if Appellant cannot make the minimal showing
under Jeter, he is necessarily unable to demonstrate that individuals held to a higher standard of
competence, be it an attorney or a state court judge, could be misled or deceived by the sworn
reply.
                                                30
              Case: 14-13715     Date Filed: 06/30/2015     Page: 31 of 36


more than one-half of her support. See Fla. Stat. § 222.11. Appellees sought that

information through discovery, and, in order to avoid dissolution of the writ of

garnishment before such discovery took place, Appellees had to file the sworn

reply. See id. § 77.041(3) (“If the plaintiff or the plaintiff’s attorney does not file a

sworn written statement that answers the defendant’s claim of exemption . . . no

hearing is required and the clerk must automatically dissolve the writ and notify

the parties of the dissolution by mail.”). In short, at the time the sworn reply was

filed, the facts underlying Appellant’s right to an exemption were in dispute.

      Appellant does not allege how he—or anyone else—was “misled, deceived,

or otherwise duped” by the submission of a sworn statement that disputed his

contention that he was a “head of family” under Florida law. See Hemmingsen,
674 F.3d at 819 (internal quotation marks omitted). Appellees were fully within

their rights to assert their position with regard to Appellant’s claim of exemption

and to request more information or details about Appellant’s right to an exemption.

It is not enough to allege that Appellant believed that he was entitled to the “head

of family” exemption and that Appellees inconveniently and disappointingly

disagreed. It would be passing odd to find that allegations that a state court filing

asserted a legal position contrary to that of the consumer were sufficient to state a

claim under § 1692e. See Jerman, 559 U.S. at 599–600, 130 S. Ct. at 1621–22

(noting “the Act’s conduct-regulating provisions . . . should not be assumed to


                                           31
              Case: 14-13715     Date Filed: 06/30/2015    Page: 32 of 36


compel absurd results when applied to debt collecting attorneys”). Without more,

we will not limit a debt-collector attorney’s ability to engage in conduct inherent to

the adversarial process—and expected in a garnishment action in Florida state

court. See Rivell v. Private Health Care Sys., Inc., 520 F.3d 1308, 1309 (11th Cir.

2008) (per curiam) (“[T]he complaint’s ‘[f]actual allegations must be enough to

raise a right to relief above the speculative level.’”).

      Appellees’ subsequent dissolution of the writ of garnishment does not affect

our analysis. An “apparent objective” of the FDCPA is the preservation of

creditors’ judicial remedies. See Heintz, 514 U.S. at 296, 115 S. Ct. at 1492. If

judicial proceedings are to accurately resolve disputes, including debt collection

disputes, debt-collector attorneys must be permitted to present legal arguments in

their clients’ favor and to invoke the remedies available to them, including wage

garnishment. See id. (citing § 1692c(2)–(3)) (“[The Act allows] the actual

invocation of the remedy that the collector ‘intends to invoke.’”). The fact that

Appellees’ attempt to collect on Appellant’s debt by garnishing his wages

“turn[ed] out ultimately to be unsuccessful” does not make the filing of the sworn

reply “an action that cannot legally be taken.” See id. at 296, 115 S. Ct. at 1491

(internal quotation marks omitted).




                                           32
                Case: 14-13715        Date Filed: 06/30/2015         Page: 33 of 36


       Because Appellant’s allegations as stated in his complaint are insufficient to

establish deceptive means of collecting a debt under § 1692e or § 1692e(10),

Appellant fails to state a cause of action, and his claim was properly dismissed. 11

3.     § 1692f

       Finally, § 1692f’s catch-all prohibition on unfair and unconscionable

conduct does not net Appellant’s complaint. See Todd, 731 F.3d at 739 (labeling §

1692f a “catch-all prohibition”). Section 1692f generally prohibits the use of

“unfair or unconscionable means to collect or attempt to collect any debt.” 15

U.S.C. § 1692f. Whether conduct qualifies as unfair or unconscionable is assessed

objectively from the point of view of the “least sophisticated consumer.” 12

LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1200–01 (11th Cir. 2010) (per

curiam) (internal quotation marks omitted).

       The Act does not supply definitions for “unfair” or “unconscionable,” so we

turn to the common usage of the words to determine their meaning. See Consol.

Bank, N.A. v. United States Dep’t of Treasury, 118 F.3d 1461, 1464 (11th Cir.

1997). “Unfair” is defined as “marked by injustice, partiality, or deception.”
       11
           Generally, “whether the ‘least sophisticated consumer’ would construe [the conduct] as
deceptive is a question for the jury.” Jeter, 760 F.2d at 1178. However, whether Appellant
alleged facts sufficient to state a claim under § 1692e(10) is a legal question for the court. See
Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997) (“Facial challenges to
the legal sufficiency of a claim or defense . . . . always present[] a purely legal question . . . .”).
       12
         As suggested above, whether an attorney would find Appellees’ conduct unfair or
unconscionable is a question different from whether the least sophisticated consumer would find
Appellees’ conduct unfair or unconscionable. See supra note 10. However, given the
circumstances of this case, we need not traverse that quagmire today.
                                                  33
               Case: 14-13715        Date Filed: 06/30/2015        Page: 34 of 36


Merriam Webster’s Collegiate Dictionary 1290 (10th ed. 1996); see also LeBlanc,
601 F.3d at 1200 (“[I]n Jeter, we noted in dictum that in the FTC context, ‘an act

or practice is deceptive or unfair if it has the tendency or capacity to deceive.’”). A

step beyond unfair, “unconscionable” is defined as “shockingly unfair or unjust.”

Merriam Webster’s Collegiate Dictionary 1286; see Black’s Law Dictionary 1757

(10th ed. 2014) (“having no conscience; unscrupulous . . . showing no regard for

conscience; affronting the sense of justice, decency, or reasonableness”). As

defined, neither of these terms describes Appellees’ conduct here.

       We first note that Appellant fails to allege any conduct beyond that which he

asserts violates the other provisions of the FDCPA, and, in doing so, Appellant

fails to specifically identify how Appellees’ conduct here was either unfair or

unconscionable in addition to being abusive, deceptive, or misleading. 13 See

LeBlanc, 601 F.3d at 1200 & n.31 (finding consumer’s § 1692f claim dependent in

part on consumer’s success under § 1692e(5) because “it’s doubtful” conduct not

found to violate § 1692e(5) could be perceived as unfair and unconscionable). A

catch-all is not a free-for-all. In order to proceed under § 1692f, Appellant is still

required to allege facts showing that the least sophisticated consumer would or




       13
          Appellant’s allegation that Appellees filed the sworn reply in a bad faith attempt to
leverage a settlement of the subject debt is a legal conclusion, which we are not required to treat
as true. See Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949.
                                                34
             Case: 14-13715      Date Filed: 06/30/2015   Page: 35 of 36


could view Appellee’s sworn reply as partial and unjust or as unscrupulous and

unethical. See id. at 1200. Appellant makes no such allegations.

      Looking to the conduct that is alleged, we fail to see how the sworn

statement, which was filed after Appellees had obtained a writ of garnishment and

for purposes of persuading the state court to hold an evidentiary hearing on

Appellant’s exemption claim, was either deceitful or an affront to justice. See

Beler v. Blatt, Hasenmiller, Leibsker & Moore, LLC, 480 F.3d 470, 472–75 (7th

Cir. 2007) (holding law firm did not violate § 1692f when efforts to collect on debt

judgment resulted in three-week freeze of consumer’s checking account); Todd,
731 F.3d at 739–40 (finding plaintiff failed to state claim under § 1692f where debt

collector made no request for payment and no express or implied threat of

repercussion to plaintiff or his consumer-mother); McMillan v. Collection Prof’ls

Inc., 455 F.3d 754, 756, 763–65 (7th Cir. 2006) (concluding least sophisticated

consumer could find letter with heading “YOU ARE EITHER HONEST OR

DISHONEST YOU CANNOT BE BOTH” unfair under § 1692f); see also Fox v.

Citicorp Credit Servs., Inc., 15 F.3d 1507, 1517 (9th Cir. 1994) (holding pursuit of

writ of garnishment where debtor was current on credit card payments could be

found to violate § 1692f). Appellees’ conduct, as alleged, is a “far cry” from the

types of behavior proscribed by § 1692f. See Watkins, 57 F. Supp. 2d at 1109; see

also 15 U.S.C. § 1692f(1)–(8).


                                          35
             Case: 14-13715     Date Filed: 06/30/2015    Page: 36 of 36


      The crux of Appellant’s § 1692f claim is Appellees’ assertion in the sworn

reply of a legal position contrary to that of Appellant. Unfortunately, disagreement

is the nature of litigation; Appellees’ conduct before the state court does not,

without more, rise to the level of unfair or unconscionable under § 1692f. As such,

we affirm the district court’s dismissal of Appellant’s § 1692f claim as well.

                                         IV.

      For the reasons set forth above, we disagree with the district court’s finding

that the FDCPA does not apply to Appellees’ conduct before the state court.

Because the plain text of the Act makes no exception for “formulaic procedural

filings” and does not limit applicability of §§ 1692d–1692f to conduct directed at

the consumer, Appellees’ state-court activities fall squarely within the four corners

of the FDCPA and were actionable thereunder. However, we ultimately affirm the

district court’s dismissal of Appellant’s complaint based on Appellant’s failure to

state a claim under the FDCPA.

      AFFIRMED.




                                          36